Citation Nr: 0702015	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-12 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had over 25 years of active service from 
October 1977 to September 2003.

This claim comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied a claim of 
entitlement to service connection for a right knee disorder.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The current record reflects that the appellant complained of 
pain and swelling over both kneecaps that was the result of a 
fall while in service.  In the September 2003 RO decision, 
the appellant was denied service connection for her right 
knee condition, although she was granted entitlement to 
service connection for chondromalacia patella, left knee, as 
a result of the same fall.  No postservice VA examination has 
been conducted and the appellant had not sought medical 
treatment for the condition as of the September 2006 hearing 
before a member of the Board.  There is also no medical 
opinion evidence about whether the appellant's right knee 
disorder is etiologically related to the inservice fall, as 
the appellant states is the case.  Therefore, a current VA 
examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should request from 
the appellant the names and addresses of 
all medical care providers who treated the 
appellant for her right knee disorder 
since her discharge from service.  After 
securing the necessary releases, the RO 
should obtain these records.  In 
particular, copies of all relevant VA 
medical records, if not already of record, 
should also be obtained.

2.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to provide 
a copy of the outstanding evidence.

3.  The AMC or RO should next schedule the 
appellant for a current VA examination of 
the appellant's right knee and obtain a 
nexus opinion as to whether the 
appellant's current knee disability, if 
any, is at least as likely as not (50% or 
greater probability) etiologically related 
to any event while in service, or whether 
it is proximately due to or the result of 
her service-connected left knee 
disability, to include whether the right 
knee disorder increased in severity beyond 
the natural progression of the disorder as 
a result of the service-connected left 
knee disability.  The claims folder should 
also be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.

4.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

